      Case 2:20-cv-02328-TLN-AC Document 13 Filed 02/17/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JOHN F. WOODY, JR.,                                No. 2:20-cv-2328 TLN AC P
12                       Plaintiff,
13            v.                                         FINDINGS AND RECOMMENDATIONS
14    STEPHEN MNUCHIN, et al.,
15                       Defendants.
16

17          By order filed January 12, 2021, the undersigned found that plaintiff had made an

18   inadequate showing of indigence to support his request to proceed in forma pauperis because his

19   application states that he has cash in the amount of $7,150,000.00. ECF No. 12. It was further

20   noted that a later filing indicated that plaintiff became the beneficiary of a trust upon the death of

21   his mother in 2011. Id. (citing ECF No. 11 at 3). Because plaintiff made an inadequate showing

22   of indigency, he was given twenty-one days to pay the appropriate filing and administrative fees

23   totaling $400.00 to the Clerk of the Court or explain to the court why he could not pay the fee.

24   Id. He was further cautioned that failure to pay the fee or explain why he could not pay the fee

25   would result in a recommendation that the application to proceed in forma pauperis be denied and

26   the instant action be dismissed without prejudice if the fee remained unpaid. Twenty-one days

27   have passed and plaintiff has not paid the filing fee, explained why he cannot pay the fee, or

28   otherwise responded to the order.
                                                         1
     Case 2:20-cv-02328-TLN-AC Document 13 Filed 02/17/21 Page 2 of 2


 1          Accordingly, IT IS HEREBY RECOMMENDED that:
 2          1. Plaintiff’s motion for leave to proceed in forma pauperis, ECF No. 2, be DENIED.
 3          2. Plaintiff be given twenty-one days to pay the filing fee or face dismissal of the case.
 4          These findings and recommendations are submitted to the United States District Judge
 5   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
 6   after being served with these findings and recommendations, plaintiff may file written objections
 7   with the court. Such a document should be captioned “Objections to Magistrate Judge’s Findings
 8   and Recommendations.” Plaintiff is advised that failure to file objections within the specified
 9   time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153
10   (9th Cir. 1991).
11   DATED: February 16, 2021
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
